Exhibit 10.3
ARDEA BIOSCIENCES, INC.
EXECUTIVE SEVERANCE BENEFIT PLAN
Amended and Restated Effective November 7, 2008
Section 1. Introduction.
           This Ardea Biosciences, Inc. Executive Severance Benefit Plan was
established effective July 1, 2001 and amended and restated effective
November 7, 2008 (the “Plan”). The purpose of the Plan is to provide for the
payment of severance benefits to certain eligible employees of Ardea
Biosciences, Inc. (the “Company”) whose employment with the Company is
terminated pursuant to a Covered Termination (as defined below). This Plan shall
supersede any other severance benefit plan, policy or practice previously
maintained by the Company with respect to Eligible Employees covered under this
Plan, except to the extent eligible employees are parties to written agreements
with the Company that expressly contemplate otherwise. This Plan document also
is the Summary Plan Description for the Plan.
Section 2. Definitions.
           For purposes of the Plan, the following terms are defined as follows:
           (a) “Base Salary” means the Eligible Employee’s annual base pay
(excluding incentive pay, premium pay, commissions, overtime, bonuses and other
forms of variable compensation), at the rate in effect during the last regularly
scheduled payroll period immediately preceding the date of the Eligible
Employee’s Covered Termination, and prior to any reduction in base pay that
would permit such Eligible Employee to voluntarily terminate employment in a
Constructive Termination pursuant to Section 2(d)(i).
           (b) “Board” means the Board of Directors of the Company.
           (c) “Company” means Ardea Biosciences, Inc.
           (d) “Constructive Termination” means, with respect to an Eligible
Employee, that such Eligible Employee voluntarily terminates his or her
employment with the Company (A) after (1) any of the following are undertaken
without Cause and without such Eligible Employee’s express written consent;
(2) the Eligible Employee notifies the Company in writing, within ninety
(90) days after the occurrence of one of the following events, which notice
specifies the condition giving rise to a Constructive Termination and that the
Eligible Employee intends to terminate his employment no earlier than thirty
(30) days after the Company’s receipt of such notice; and (3) the Company does
not cure such condition within thirty (30) days following its receipt of such
notice (the “Cure Period”) or states unequivocally in writing that it does not
intend to attempt to cure such condition, and (B) such voluntary termination
occurs within ninety (90) days following the end of the Cure Period:
                 (i) a material reduction by the Company in the Eligible
Employee’s Base Salary; provided, however, that (A) a reduction of Base Salary
of five percent (5%) or less

1.



--------------------------------------------------------------------------------



 



shall in no event be considered a material reduction for purposes of this Plan,
and (B) a reduction by the Company of the Eligible Employee’s Base Salary by up
to ten percent (10%) shall not constitute a material reduction for purposes of
this Plan if it is made in connection with an across-the-board reduction by the
Company of all Eligible Employees’ annual base salaries by a percentage at least
equal to the percentage by which the Eligible Employee’s Base Salary is reduced;
                 (ii) a relocation of the Eligible Employee’s business office to
a location more than fifty (50) miles from the location at which the Eligible
Employee performs his or her duties, except for required travel by the Eligible
Employee on the Company’s business to an extent substantially consistent with
the Eligible Employee’s business travel obligations; provided, however, that no
relocation of the Eligible Employee’s business office shall constitute a
Constructive Termination for purposes of this Plan if the Eligible Employee
provides services to the Company from a remote location (e.g., through
telecommuting) at the time of the relocation; or
                 (iii) a material breach by the Company of any provision of this
Plan or any other Agreement between the Eligible Employee and the Company
concerning the terms and conditions of his or her employment.
           (e) “Continuation Period” means a period of nine (9) months following
the Eligible Employee’s Covered Termination.
           (f) “Covered Termination” means an Involuntary Termination Without
Cause or a Constructive Termination, notice of either of which is given on or
after the Effective Date.
           (g) “Effective Date” means July 1, 2001, the effective date of the
Plan.
           (h) “Eligible Employee” means any full-time, regular hire employee of
the Company who holds the title of Vice President (who is not eligible or
designated by the Board or Compensation Committee to participate in the Senior
Executive Severance Benefit Plan) and any other person designated by the Board
or its Compensation Committee to participate in the Plan from time to time, and
whose employment with the Company terminates due to a Covered Termination.
           (i) “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
           (j) “Involuntary Termination Without Cause” means the Eligible
Employee’s dismissal or discharge for reasons other than Cause. For this
purpose, “Cause” means that, in the reasonable determination of the Company, the
Eligible Employee has
                 (i) been convicted of or pleaded guilty or no contest to any
felony or any crime involving dishonesty that is likely to inflict or has
inflicted demonstrable and material injury on the business of the Company;
                 (ii) willfully participated in any fraud against the Company;

2.



--------------------------------------------------------------------------------



 



                 (iii) willfully and materially breached a Company policy;
                 (iv) intentionally damaged any property of the Company thereby
causing demonstrable and material injury to the business of the Company;
                 (v) willfully and materially breached the Eligible Employee’s
Proprietary Information and Inventions Agreement with the Company; or
                 (vi) engaged in conduct that, in the reasonable determination
of the Company’s Board of Directors, demonstrates gross unfitness to serve.
           Notwithstanding the foregoing, Cause shall not exist based on conduct
described in clause (iii) or (vi) above unless the conduct described in such
clause has not been cured within fifteen (15) days following the Eligible
Employee’s receipt of written notice from the Company specifying the particulars
of the conduct constituting Cause.
           (k) “Target Performance Bonus” means either: (i) the target
performance bonus then in effect for the Eligible Employee for the year in which
the Covered Termination occurs, (ii) if, on or prior to the date of the Covered
Termination, the Company shall not have approved a target performance bonus
applicable to such Eligible Employee for the year in which such Covered
Termination occurs, but a target performance bonus applicable to such Eligible
Employee exists for the year immediately preceding the year in which such
Covered Termination occurs, the target performance bonus amount in effect for
the Eligible Employee for such immediately preceding year, or (iii) if there is
no target performance bonus in effect for the Eligible Employee for either the
year in which such Covered Termination occurs or the immediately preceding year,
the largest maximum target performance bonus payable to any other Company
officer with an employment title equivalent to or below the employment title of
such Eligible Employee for the year that includes such Covered Termination.
Section 3. Eligibility For Benefits.
           (a) General Rules. Subject to the requirements set forth in this
Section, the Company shall provide the severance benefits described in Section 4
of the Plan to Eligible Employees.
                 (i) In order to be eligible to receive benefits under the Plan,
an Eligible Employee whose employment is terminated pursuant to a Covered
Termination that is an Involuntary Termination Without Cause must continue to
provide services to the Company, at the Company’s request, through such date as
determined by the Company; provided, however, that such date shall not be more
than ninety (90) days from the date the Eligible Employee is notified by the
Company, in writing, of his or her Involuntary Termination Without Cause.
                 (ii) In order to be eligible to receive benefits under the
Plan, an Eligible Employee also must execute a general waiver and release (the
“Release”) in substantially the form attached hereto as Exhibit A, Exhibit B or
Exhibit C, as appropriate, within the applicable time period set forth therein,
but in no event later than forty-five (45) days following termination of the
Eligible Employee’s employment, and permitting such Release and Waiver to become
fully effective in accordance with its terms, (the date Executive’s Release

3.



--------------------------------------------------------------------------------



 



becomes fully effective, the “Release Effective Date”), and such release must
become effective in accordance with its terms. The Company, in its sole
discretion, may modify the form of the required release to comply with
applicable state law and shall determine the form of the required release.
           (b) Exceptions to Benefit Entitlement. An employee who otherwise is
an Eligible Employee shall not receive benefits under the Plan in any of the
following circumstances, as determined by the Company in its sole discretion:
                 (i) The employee has executed an individually negotiated
employment contract or agreement with the Company relating to severance benefits
that is in effect on his or her termination date, in which case such employee’s
severance benefit, if any, shall be governed by the terms of such individually
negotiated employment contract or agreement and shall be governed by this Plan
only to the extent that the reduction pursuant to Section 5(a) below does not
entirely eliminate benefits under this Plan;
                 (ii) The Company involuntarily terminates the employee’s
employment with the Company, and such termination does not constitute an
Involuntary Termination Without Cause;
                 (iii) The employee voluntarily terminates employment with the
Company, and such termination does not constitute a Constructive Termination.
Voluntary terminations include, but are not limited to, resignation, retirement
or failure to return from a leave of absence on the scheduled date;
                 (iv) The employee voluntarily terminates employment with the
Company in order to accept employment with another entity that is wholly or
partly owned (directly or indirectly) by the Company or an affiliate of the
Company;
                 (v) The employee is offered employment, with the same title and
reporting responsibilities and no diminution in duties and responsibilities,
with the Company, an affiliate of the Company, or a successor to the Company; or
                 (vi) The employee is rehired by the Company or an affiliate of
the Company prior to the date benefits under the Plan are scheduled to commence.
Section 4. Amount of Benefit.
           (a) Severance. Each Eligible Employee, shall receive the following
benefits:
                 (i) Base Salary for the Continuation Period;
                 (ii) Target Performance Bonus for the period in which the
Eligible Employee’s termination occurs, prorated to the date of termination; and
                 (iii) Accelerated vesting of shares subject to all stock
awards, for the number of shares which would have vested accordingly had the
Eligible Employee continued employment with the Company for the Continuation
Period.

4.



--------------------------------------------------------------------------------



 



           Salary continuation shall be paid in regular installments on the
normal payroll dates of the Company commencing on the Release Effective Date
(except as provided in Section 5(g) below) and shall be subject to all required
tax withholding. Target Performance Bonus payments shall be paid within ten
(10) days after the Release Effective Date.
           (b) Severance in connection with a Change in Control. An Eligible
Employee whose employment with the Company terminates due to a Covered
Termination within three (3) months before or within twelve (12) months
following a Change in Control, (as defined in the Appendix, Section C, of the
Company’s 2004 Stock Equity Incentive Plan), shall receive the following
benefits, and not the benefits described in Section 4(a) above:
                 (i) A payment equal to nine (9) months of Base Salary; and
                 (ii) A payment equal to the greater of (1) the Target
Performance Bonus for the year in which the Eligible Employee’s termination
occurs or (2) the Target Performance Bonus earned for the year preceding the
year in which the Eligible Employee’s termination occurs.
           Payments of Base Salary and Target Performance Bonus amounts shall be
paid within ten (10) days after the Release Effective Date (except as provided
in Section 5(g) below) and shall be subject to all required tax withholding.
           (c) Continued Insurance Benefits. Provided that the Eligible Employee
elects continued coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), upon a severance described in Sections 4(a) and 4(b)
above, the Company shall pay the portion of premiums (the “COBRA Premiums”) of
each Eligible Employee’s group medical, dental and vision coverage, including
coverage for the Eligible Employee’s eligible dependents, that the Company paid
prior to the Covered Termination for the Continuation Period described in
Section 4(a) or, if shorter, for the duration of the COBRA continuation period.
Such premium payments shall continue for the duration of the Continuation
Period; provided, however, that no such premium payments shall be made following
the effective date of the Eligible Employee’s coverage by a medical, dental or
vision insurance plan of a subsequent employer, or cancellation of coverage due
to non-payment by the Eligible Employee of his or her portion of the applicable
premiums. Each Eligible Employee shall be required to notify the Company
immediately if the Eligible Employee becomes covered by a medical, dental or
vision insurance plan of a subsequent employer.
           No provision of this Plan will affect the continuation coverage rules
under COBRA, except that the Company’s payment of any COBRA premiums during the
Continuation Period will be credited as payment by the Eligible Employee for
purposes of the Eligible Employee’s payments required under COBRA. Therefore,
the period during which an Eligible Employee may elect to continue the Company’s
group medical coverage at his or her own expense under COBRA, the length of time
during which COBRA coverage will be made available to the Eligible Employee, and
all other rights and obligations of the Eligible Employee under COBRA (except
the obligation to pay such portion of the insurance premiums that the Company
pays during the Continuation Period) will be applied in the same manner that
such rules would apply in the absence of this Plan. At the conclusion of the
Continuation Period, the

5.



--------------------------------------------------------------------------------



 



Eligible Employee shall be responsible for the entire payment of premiums
required under COBRA for the duration of the COBRA continuation period. For
purposes of this Section 4(b), such portion of the applicable premiums that will
be paid by the Company during the Continuation Period shall not include any
amounts payable by the Eligible Employee under a Section 125 health care
reimbursement plan, which amounts, if any, are the sole responsibility of the
Eligible Employee.
Section 5. Limitations on Benefits.
           (a) Certain Reductions and Offsets. Notwithstanding any other
provision of the Plan to the contrary, any benefits payable to an Eligible
Employee under this Plan shall be reduced by any severance benefits payable by
the Company to such individual under any other policy, plan, program or
arrangement, including, without limitation, a contract between the Eligible
Employee and any entity, covering such individual, unless such contract
expressly contemplates that the Eligible Employee is also eligible to
participate in the Plan. Furthermore, to the extent that any federal, state or
local laws, including, without limitation, so-called “plant closing” laws,
require the Company to give advance notice or make a payment of any kind to an
Eligible Employee because of that Eligible Employee’s involuntary termination
due to a layoff, reduction in force, plant or facility closing, sale of
business, change of control, or any other similar event or reason, the benefits
payable under this Plan shall either be reduced or eliminated, but not below one
(1) week of Base Salary. The benefits provided under this Plan are intended to
satisfy any and all statutory obligations that may arise out of an Eligible
Employee’s involuntary termination of employment for the foregoing reasons, and
the Plan Administrator shall so construe and implement the terms of the Plan.
           (b) Mitigation. Except as otherwise specifically provided herein,
Eligible Employees shall not be required to mitigate damages or the amount of
any payment provided under this Plan by seeking other employment or otherwise,
nor shall the amount of any payment provided for under this Plan be reduced by
any retirement benefits received by such Eligible Employee after the Covered
Termination.
           (c) Termination of Benefits. Benefits under this Plan shall terminate
immediately if the Eligible Employee, at any time, violates any proprietary
information or confidentiality obligation to the Company.
           (d) Non-Duplication of Benefits. No Eligible Employee is eligible to
receive benefits under this Plan more than one time.
           (e) Indebtedness of Eligible Employees. To the extent permitted by
law, if a terminating employee is indebted to the Company or an affiliate of the
Company at his or her termination date, the Company reserves the right to offset
any severance payments under the Plan by the amount of such indebtedness.
Additionally, if a Covered Employee is subject to withholding for taxes related
to any non-Plan benefits, the Company may offset any salary severance payment or
other payments under the Plan by the amount of such withholding taxes.
           (f) Parachute Payments. If any payment or benefit the Eligible
Employee would receive in connection with a change in ownership or effective
control of the Company

6.



--------------------------------------------------------------------------------



 



from the Company or otherwise (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Eligible Employee’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order: reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits. In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of the Eligible Employee’s stock
awards.
           The accounting firm engaged by the Company for general audit purposes
as of the day prior to the effective date of the change in ownership or
effective control of the Company shall perform the foregoing calculations. If
the accounting firm so engaged by the Company is serving as accountant or
auditor for the individual, entity or group effecting the change in ownership or
effective control of the Company, the Company shall appoint a nationally
recognized accounting firm to make the determinations required hereunder. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.
           The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and the Eligible Employee within fifteen (15) calendar days after
the date on which the Eligible Employee’s right to a Payment is triggered (if
requested at that time by the Company or the Eligible Employee) or such other
time as requested by the Company or the Eligible Employee. If the accounting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Company and the Eligible Employee with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and the Eligible Employee.
           (g) Application of Internal Revenue Code Section 409A.
Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided under this Agreement (the “Severance Benefits”) that
constitute “deferred compensation” within the meaning of Section 409A of the
Code and the regulations and other guidance thereunder and any state law of
similar effect (collectively “Section 409A”) shall not commence in connection
with Executive’s termination of employment unless and until Executive has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (“Separation From Service”), unless the Company
reasonably determines that such amounts

7.



--------------------------------------------------------------------------------



 



may be provided to Executive without causing Executive to incur the additional
20% tax under Section 409A.
           It is intended that each installment of the Severance Benefits
payments provided for in this Agreement is a separate “payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is
intended that payments of the Severance Benefits set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or, if applicable,
the successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and Executive is, on the termination
of Executive’s service, a “specified employee” of the Company or any successor
entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code,
then, solely to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A, the timing of the Severance
Benefit payments shall be delayed until the earlier to occur of: (i) the date
that is six months and one day after Executive’s Separation From Service or
(ii) the date of Executive’s death (such applicable date, the “Specified
Employee Initial Payment Date”), and the Company (or the successor entity
thereto, as applicable) shall (A) pay to Executive a lump sum amount equal to
the sum of the Severance Benefit payments that Executive would otherwise have
received through the Specified Employee Initial Payment Date if the commencement
of the payment of the Severance Benefits had not been so delayed pursuant to
this Section and (B) commence paying the balance of the Severance Benefits in
accordance with the applicable payment schedules set forth in this Agreement.
           Except to the extent that payments may be delayed until the Specified
Employee Initial Payment Date pursuant to the preceding paragraph, on the first
regular payroll pay day following the effective date of the Release, the Company
will pay Executive the Severance Benefits Executive would otherwise have
received under the Agreement on or prior to such date but for the delay in
payment related to the effectiveness of the Release, with the balance of the
Severance Benefits being paid as originally scheduled. All amounts payable under
the Agreement will be subject to standard payroll taxes and deductions.
Section 6. Company Property.
           Notwithstanding anything to the contrary set forth herein, a Covered
Employee will not be entitled to any benefit under the Plan unless and until the
Covered Employee promptly returns all Company Property, except to the extent
such obligation is waived in writing by the Company. For this purpose, “Company
Property” means all Company documents (and all copies thereof) and other Company
property which the Covered Employee had in his or her possession at any time,
including, but not limited to, Company files, notes, drawings records, plans,
forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, leased vehicles, computers, facsimile
machines, mobile telephones, servers), credit cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof in whole or in part). As a condition

8.



--------------------------------------------------------------------------------



 



to receiving benefits under the Plan, Covered Employees must not make or retain
copies, reproductions or summaries of any such Company property.
Section 7. Right To Interpret Plan; Amendment and Termination.
           (a) Exclusive Discretion. The Plan Administrator shall have the
exclusive discretion and authority to establish rules, forms, and procedures for
the administration of the Plan and to construe and interpret the Plan and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.
           (b) Amendment or Termination. The Company reserves the right to amend
or terminate this Plan or the benefits provided hereunder at any time; provided,
however, that no such amendment or termination shall affect the right to any
unpaid benefit of any Eligible Employee whose termination date has occurred
prior to amendment or termination of the Plan. Any action amending or
terminating the Plan shall be in writing and executed by the chairman of the
Compensation Committee of the Board of Directors of the Company.
           (c) Successors and Assigns. The Company shall obtain the assumption
of this Plan by any successor or assign of the Company, which successor or
assign shall agree to assume the obligations and perform all of the terms and
conditions of this Plan.
Section 8. Termination of Certain Employee Benefits.
           All non-health benefits (such as life insurance, disability and
401(k) plan coverage) shall terminate as of the employee’s termination date
(except to the extent that a conversion privilege may be available thereunder).
Section 9. No Implied Employment Contract.
           The Plan shall not be deemed (i) to give any employee or other person
any right to be retained in the employ of the Company or (ii) to interfere with
the right of the Company to discharge any employee or other person at any time
and for any reason, which right is hereby reserved.
Section 10. Legal Construction.
           This Plan is intended to be governed by and shall be construed in
accordance with ERISA and, to the extent not preempted by ERISA, the laws of the
State of California.
Section 11. Claims, Inquiries And Appeals.
           (a) Applications for Benefits and Inquiries. Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing by an
applicant (or his or her authorized representative). The Plan Administrator is:

9.



--------------------------------------------------------------------------------



 



Ardea Biosciences, Inc.
4939 Directors Place
San Diego, CA 92121
           (b) Denial of Claims. In the event that any application for benefits
is denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The written notice of denial
will be set forth in a manner designed to be understood by the employee and will
include the following:
                 (i) the specific reason or reasons for the denial;
                 (ii) references to the specific Plan provisions upon which the
denial is based;
                 (iii) a description of any additional information or material
that the Plan Administrator needs to complete the review and an explanation of
why such information or material is necessary; and
                 (iv) an explanation of the Plan’s review procedures and the
time limits applicable to such procedures, including a statement of the
applicant’s right to bring a civil action under section 502(a) of ERISA
following a denial on review of the claim, as described in Section 11(d) below.
           This written notice will be given to the applicant within ninety
(90) days after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
           This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Plan Administrator
is to render its decision on the application. If written notice of denial of the
application for benefits is not furnished within the specified time, the
application shall be deemed to be denied. The applicant will then be permitted
to appeal the denial in accordance with the Review Procedure described below.
           (c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Plan Administrator within sixty (60) days after the application
is denied (or deemed denied). A request for a review shall be in writing and
shall be addressed to:
Ardea Biosciences, Inc.
4939 Directors Place
San Diego, CA 92121

10.



--------------------------------------------------------------------------------



 



           A request for review must set forth all of the grounds on which it is
based, all facts in support of the request and any other matters that the
applicant feels are pertinent. The applicant (or his or her representative)
shall have the opportunity to submit (or the Plan Administrator may require the
applicant to submit) written comments, documents, records, and other information
relating to his or her claim. The applicant (or his or her representative) shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to his or her claim.
The review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
           (d) Decision on Review. The Plan Administrator will act on each
request for review within sixty (60) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
sixty (60) days), for processing the request for a review. If an extension for
review is required, written notice of the extension will be furnished to the
applicant within the initial sixty (60) day period. This notice of extension
will describe the special circumstances necessitating the additional time and
the date by which the Plan Administrator is to render its decision on the
review. The Plan Administrator will give prompt, written or electronic notice of
its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor. In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:
                 (i) the specific reason or reasons for the denial;
                 (ii) references to the specific Plan provisions upon which the
denial is based;
                 (iii) a statement that the applicant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to his or her claim; and
                 (iv) a statement of the applicant’s right to bring a civil
action under section 502(a) of ERISA.
           If written notice of the Plan Administrator’s decision is not given
to the applicant within the time prescribed in this Subsection (d), the
application will be deemed denied on review.
           (e) Rules and Procedures. The Plan Administrator will establish rules
and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial (or deemed denial) of
benefits to do so at the applicant’s own expense.
           (f) Exhaustion of Remedies. No legal action for benefits under the
Plan may be brought until the claimant (i) has submitted a written application
for benefits in accordance with the procedures described by Section 11(a) above,
(ii) has been notified by the Plan

11.



--------------------------------------------------------------------------------



 



Administrator that the application is denied (or the application is deemed
denied due to the Plan Administrator’s failure to act on it within the
established time period), (iii) has filed a written request for a review of the
application in accordance with the appeal procedure described in Section 11(c)
above, and (iv) has been notified in writing that the Plan Administrator has
denied the appeal (or the appeal is deemed to be denied due to the Plan
Administrator’s failure to take any action on the claim within the time
prescribed by Section 11(d) above).
Section 12. Basis Of Payments To And From Plan.
           All benefits under the Plan shall be paid by the Company. The Plan
shall be unfunded, and benefits hereunder shall be paid only from the general
assets of the Company. A Covered Employee’s right to receive payments under the
Plan is no greater than that of the Company’s unsecured general creditors.
Therefore, if the Company were to become insolvent, the Covered Employee might
not receive benefits under the Plan.
Section 13. Non-Alienation Of Benefits
           No Plan benefit may be anticipated, alienated, sold, transferred,
assigned, pledged, encumbered or charged, and any attempt to do so will be void.
Section 14. Other Plan Information.
           (a) Employer and Plan Identification Numbers. The Employer
Identification Number assigned to the Company (which is the “Plan Sponsor” as
that term is used in ERISA) by the Internal Revenue Service is 94-3200380. The
Plan Number assigned to the Plan by the Plan Sponsor pursuant to the
instructions of the Internal Revenue Service is 513.
           (b) Ending Date for Plan’s Fiscal Year. The date of the end of the
fiscal year for the purpose of maintaining the Plan’s records is December 31.
           (c) Agent for the Service of Legal Process. The agent for the service
of legal process with respect to the Plan is Ardea Biosciences, Inc., 4939
Directors Place, San Diego, CA 92121.
           (d) Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is Ardea Biosciences, Inc., 4939 Directors Place, San
Diego, CA 92121. The Plan Sponsor’s and Plan Administrator’s telephone number is
(858) 652-6500. The Plan Administrator is the named fiduciary charged with the
responsibility for administering the Plan.
Section 15. Statement Of ERISA Rights.
           Participants in this Plan (which is a welfare benefit plan sponsored
by Ardea Biosciences, Inc.) are entitled to certain rights and protections under
ERISA. If you are an Eligible Employee, you are considered a participant in the
Plan and, under ERISA, you are entitled to:

12.



--------------------------------------------------------------------------------



 



           (a) Examine, without charge, at the Plan Administrator’s office and
at other specified locations, such as work sites, all Plan documents and copies
of all documents filed by the Plan with the U.S. Department of Labor, such as
detailed annual reports;
           (b) Obtain copies of all Plan documents and Plan information upon
written request to the Plan Administrator. The Administrator may make a
reasonable charge for the copies; and
           (c) Receive a summary of the Plan’s annual financial report, in the
case of a plan that is required to file an annual financial report with the
Department of Labor. (Generally, all pension plans and welfare plans with one
hundred (100) or more participants must file these annual reports.)
           In addition to creating rights for Plan participants, ERISA imposes
duties upon the people responsible for the operation of the employee benefit
plan. The people who operate the Plan, called “fiduciaries” of the Plan, have a
duty to do so prudently and in the interest of you and other Plan participants
and beneficiaries.
           No one, including your employer or any other person, may fire you or
otherwise discriminate against you in any way to prevent you from obtaining a
Plan benefit or exercising your rights under ERISA. If your claim for a Plan
benefit is denied in whole or in part, you must receive a written explanation of
the reason for the denial. You have the right to have the Plan review and
reconsider your claim.
           Under ERISA, there are steps you can take to enforce the above
rights. For instance, if you request materials from the Plan and do not receive
them within thirty (30) days, you may file suit in a federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $110 a day until you receive the materials, unless the materials
were not sent because of reasons beyond the control of the Plan Administrator.
If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or federal court. If it should happen that the Plan
fiduciaries misuse the Plan’s money, or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.
           If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration or
accessing its website at http://www.dol.gov/ebsa/.

13.



--------------------------------------------------------------------------------



 



Section 16. Execution.
           To record the adoption of the Plan, as amended and restated effective
as of November 7, 2008, Ardea Biosciences, Inc. has caused its duly authorized
officer to execute the same this 7th day of November, 2008.

                  Ardea Biosciences, Inc.    
 
           
 
  By:   /s/ Barry D. Quart, Pharm.D.    
 
           
 
           
 
  Title:   Chief Executive Officer    
 
           

14.



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE
(Individual Termination, Eligible Employee age 40 or older)
     I understand and agree completely to the terms set forth in the Ardea
Biosciences, Inc. Executive Severance Benefit Plan (the “Plan”). Certain
capitalized terms used in this Release are defined in the Plan.
     I hereby confirm my obligations under the Company’s proprietary information
and inventions agreement.
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.
     In exchange for the benefits I am receiving under the Plan to which I am
otherwise not entitled, I hereby generally and completely release the Company
and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement. This
general release includes, but is not limited to: (1) all claims arising out of
or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended).
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Plan for the waiver and release in the preceding paragraph hereof is
in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I should consult with an
attorney prior to executing this Release; (C) I have twenty-one (21) days to
consider this Release (although I may choose to voluntarily execute this Release
earlier); (D) I have seven (7) days following my

1.



--------------------------------------------------------------------------------



 



execution of this Release to revoke the Release; and (E) this Release shall not
be effective until the date upon which the revocation period has expired
unexercised, which shall be the eighth (8th) day after I execute this Release.

                  Employee    
 
           
 
  Name:        
 
           
 
           
 
  Date:        
 
           

2.



--------------------------------------------------------------------------------



 



Exhibit B
RELEASE
(Individual and Group Termination, Eligible Employee under age 40)
     I understand and agree completely to the terms set forth in the Ardea
Biosciences, Inc. Executive Severance Benefit Plan (the “Plan”). Certain
capitalized terms used in this Release are defined in the Plan.
     I hereby confirm my obligations under the Company’s proprietary information
and inventions agreement.
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.
     In exchange for the benefits I am receiving under the Plan to which I am
otherwise not entitled, I hereby generally and completely release the Company
and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement. This
general release includes, but is not limited to: (1) all claims arising out of
or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, and the California Fair Employment and Housing Act (as
amended).

1.



--------------------------------------------------------------------------------



 



     I understand that I have seven (7) days to consider this Release (although
I may voluntarily execute the Release earlier).

                  Employee    
 
           
 
  Name:        
 
           
 
           
 
  Date:        
 
           

2.



--------------------------------------------------------------------------------



 



Exhibit C
RELEASE
(Group Termination, Eligible Employee age 40 or older)
     I understand and agree completely to the terms set forth in the Ardea
Biosciences, Inc. Executive Severance Benefit Plan (the “Plan”). Certain
capitalized terms used in this Release are defined in the Plan.
     I hereby confirm my obligations under the Company’s proprietary information
and inventions agreement.
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.
     In exchange for the benefits I am receiving under the Plan to which I am
otherwise not entitled, In exchange for the benefits I am receiving under the
Plan to which I am otherwise not entitled, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Agreement. This general release includes, but is not limited to: (1) all
claims arising out of or in any way related to my employment with the Company or
the termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended).
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Plan for the waiver and release in the preceding paragraph hereof is
in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I should consult with an
attorney prior to executing this Release; (C) I have forty-five (45) days to
consider this Release (although I may

1.



--------------------------------------------------------------------------------



 



choose to voluntarily execute this Release earlier); (D) I have seven (7) days
following my execution of this Release to revoke the Release; (E) this Release
shall not be effective until the date upon which the revocation period has
expired unexercised, which shall be the eighth day (8th) after I execute this
Release; and (F) I have received with this Release a detailed list of the job
titles and ages of all employees who are eligible for severance benefits under
the Plan in this group termination and the ages of all employees of the Company
in the same job classification or organizational unit who are not eligible for
severance benefits under the Plan.

                  Employee    
 
           
 
  Name:        
 
           
 
           
 
  Date:        
 
           

2.